Opinion of the court was delivered by
Taet, J.
I. The defendant claimed title to the note in question by virtue of a gift from the plaintiff’s intestate, and offered to show by his own testimony that he came into possession of it in January, 1882, and the manner in which it was placed among the papers of Mrs. Minor. As we understand the case, and it has been so treated by the counsel in argument, the offer was to show such facts by detailing the conversation of the defendant with Mrs. Minor. This was clearly incompetent. Such evidence is made inadmissible by R. L. s. 1003, and is not within the exception named in that section. Roberts v. Lund, 45 Vt. 82.
II. The court charged the jury that the admission of Mrs. Minor, that she had made the gift, did not prove the fact, but was evidence to be weighed by them upon that question; that it was evidence tending to show the fact, but was not sufficient in law to constitute a gift inter vivos. We think the court was correct. The jury might have b^en satisfied that such admission was false, that in fact she had not made such a gift; such an admission was not sufficient in law, was not conclusive; but as the court said, it was evidence tending to show that there was such a gift, and was to be weighed by the jury for that purpose, at just what they considered it worth. There being no error, the judgment is affirmed.